Citation Nr: 0729722	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-26 036	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran retired from active duty in July 1985, having 
served more than twenty years of active duty.

The veteran presented sworn testimony in support of his 
appeal during a hearing held before the undersigned Veterans 
Law Judge at the RO in January 2006.  Subsequently, the 
appeal was remanded for additional evidentiary development.  
Such development having been accomplished to the extent 
possible, the appeal has now been returned to the Board of 
Veterans' Appeals (Board) for further review. 


FINDING OF FACT

The veteran's currently-shown heart disease was not initially 
manifested during service, may not be presumed to have been 
incurred during service, and is not otherwise shown to be 
related to service or any event therein.


CONCLUSION OF LAW

Service connection for heart disease is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection for heart 
disease is warranted.  He asserts that complaints and 
findings of chest pain and occasional irregular heartbeat 
during service represented the early onset of his currently-
shown heart disease.




Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the veteran was informed of these elements in a May 2001 
letter.  The veteran was informed of the law governing the 
assignment of disability ratings and effective dates in an 
October 2006 letter.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The RO also provided the veteran with the regulatory 
provisions governing the adjudication of service connection, 
as well as the substance of the regulation pertaining to the 
VA's duties to notify and assist in the June 2004 Statement 
of the Case.  Accordingly, the Board considers VA's notice 
requirements to have been met.  

VA medical records, service medical records, and VA medical 
examinations have been obtained in support of the veteran's 
claim.  The veteran has submitted private medical statements 
for review.  He testified in support of the appeal during a 
hearing before the undersigned Veterans Law Judge.  He and 
his representative have presented written statements in 
support of his appeal.

We note that one of the remand instructions requested that 
the RO contact the veteran to clarify whether he had received 
treatment as a retiree at Army medical facilities prior to 
1994.  The RO requested this information in letters of July 
2006 and October 2006; however the veteran did not respond.  
No further action was taken by the RO.  "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  If the veteran wished to fully develop 
his claim, he had a corresponding duty to assist by providing 
the requested information.  The Board therefore holds that, 
even though no additional records were requested from Army 
medical facilities, the VA has fulfilled its duty to assist 
him.  We will thus proceed to evaluate the veteran's claim 
based on the evidence currently of record.

All relevant records and contentions have been carefully 
reviewed.  The veteran does not contend that there are and 
the Board has not identified any further areas of inquiry 
pertinent to the issues resolved in this decision.  Thus, the 
Board concludes that VA has satisfied its duties to notify 
and assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

During a November 1971 outpatient visit in service, the 
veteran complained of localized right anterior chest pain.  A 
January 1984 electrocardiograph was interpreted as showing no 
abnormalities.  A June 1984 service medical examination 
reveals his heart had a regular rhythm and rate without any 
appreciable murmur.  His June 1985 separation examination 
revealed a regular heart rhythm but with an occasional 
interrupted beat.  

Recent medical records show that he has severe heart disease, 
with diagnoses including atrial fibrillation with controlled 
ventricular rate, dilated cardiomyopathy, congestive heart 
failure, mild mitral regurgitation and tricuspid 
regurgitation, and a dilated left atrium.  However, the 
earliest post-service medical record available for review is 
dated in 1994, nine years subsequent to the veteran's 
retirement from service.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as endocarditis or valvular heart 
disease becomes manifest to a degree of 10 percent within one 
year of the veteran's discharge from service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In this case the evidence does not support a finding that the 
veteran's heart disease became manifest during service or 
within one year following service.  Although there were 
findings of an occasional interrupted heart beat during 
service, no diagnosis was assigned and no disability was 
identified at that time.  As there are no medical records 
reflecting his condition within the year following service, 
there is no evidence upon which to base any determination as 
to whether his current disability was manifest to a degree of 
10 percent within one year of his discharge from service.  
Therefore, service connection on a direct basis is not 
warranted and heart disease may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

The veteran contends that his current heart disease is 
related to the symptoms shown at the end of his period of 
service.  In the attempt to substantiate this claim, the VA 
obtained an informed medical opinion, based upon a clinical 
VA examination in May 2007 and a review of the evidence in 
the veteran's claims file.  Based upon this examination and 
evidence review, the examiner concluded that the veteran's 
current cardiovascular disease is less likely than not 
related to the palpitations and ectopic heart beats recorded 
during service.  

As this fully-informed medical opinion resolves the medical 
question at issue, and is the only medical evidence on this 
point, the Board accepts the conclusion reached by the 
examiner.  Although the veteran's belief is to the contrary, 
as a nonmedical expert, his belief cannot be accorded 
probative value in this situation.  Generally, lay persons 
ostensibly untrained in medicine can provide personal 
accounts of symptomatology, but cannot provide evidence 
constituting a medical conclusion, such as an opinion as to 
the medical characteristics of symptoms or the etiology of a 
disease.  For the most part, medical testimony must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Layno v. Brown, 5 
Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Thus, the preponderance of the evidence is against the 
veteran's claim for service connection for heart disease and 
the appeal must be denied.




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for heart disease is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


